Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/140,166 filed on 01/04/2021.
Claims 1 – 13 have been examined and are pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
4.	Claims 1 – 13 are objected to because of the following informalities:   
Regarding claims 1 – 6 and 9 – 11, the claimed invention is unclear, when there is no corresponding value being used in technical operation process, how original subcarriers and an inference time being performed for obtaining a current channel state information. Claims 7, 8, 12 and 13 depend from indefinite antecedent claims. Appropriate clarification/correction is required. Examiner requesting to add more clarification if applicant wants to get more weight on this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 6, 8 – 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0342081 A1) in view of Studer et al. (US 2020/0382228 A1). 

Regarding claim 1, Kim discloses: “an event detection method [see para: 0068; the device for detecting the dangerous situation may include a fall detection device 1000], for detecting if an event being predetermined exists in a detected environment [see para: 0009; comparing a pose of the first object included in the first image with the predefined pose by using the learning network mode], in which a first wireless unit [see para: 0266; For example, the communication interface 1500 may include a short-range wireless communication unit, a mobile communication unit, and the like], at least one second wireless unit wirelessly communicating with the first wireless unit [see para: 0267; The mobile communication unit transmits and receives a wireless signal to and from at least one of a base station, an external terminal, and a server on a mobile communication network], and at least one cooperating detection device are disposed [see para: 0072; Also, the DVS 1100 may have a resolution in microseconds. In other words, the DVS 1100 may have a temporal resolution (e.g., a super high speed frame>1K FPS) better than a super high-speed camera that shoots thousands of frames per second], the event detection method comprising: 
a cooperating data obtaining step comprising obtaining a plurality of cooperating data from the cooperating detection device, which is at least one of a camera, a microphone and an accelerometer [see para: 0298; For example, the data obtaining unit 1310-1 may receive data through an input device (e.g., a microphone, a camera, a sensor, or the like) of the fall detection device 1000]; and 
an event determining step comprising inputting the preprocessed live CSI data to an event classifier and processing the cooperating data to determine if the event exists [see para: 0276 – 0277; Programs stored in the memory 1700 may be classified into a plurality of modules according to their functions. For example, the programs may be classified into the appearance model 1710, a motion model 1720, a compensation model 1730, a fall danger map model 1740, and the like. According to an example embodiment, the memory 1700 may store the fall danger map 600. [0277] The appearance model 1710 may be a model learned to analyze static images one by one to detect a body shape or a pose of an object included in the static image and determine whether the detected body shape or pose of the object is similar to a predefined pose in relation to a fall].
Kim does not explicitly disclose: “a live CSI (Channel State Information) data obtaining step comprising obtaining a plurality of live CSI data corresponding to a plurality of original subcarriers and an inference time from the first wireless unit, wherein the live CSI data are wirelessly transmitted from the at least one second wireless unit to the first wireless unit;
a live CSI data reducing step comprising reducing a size of the live CSI data to generate a plurality of preprocessed live CSI data”.
However, Studer from the same or similar endeavor of wireless system teaches: “a live CSI (Channel State Information) data obtaining step comprising obtaining a plurality of live CSI data [see abstract: The processing platform is configured to extract channel features of a wireless channel of a wireless system from channel state information characterizing a radio geometry of the wireless channel] corresponding to a plurality of original subcarriers and an inference time from the first wireless unit, wherein the live CSI data are wirelessly transmitted from the at least one second wireless unit to the first wireless unit [see para: 0107; Illustrative embodiments of CC are configured to collect and process the acquired CSI to learn channel charts. The total dimensionality M of each CSI vector is determined by the number of receiver antennas B times the number of subcarriers (or delays) W]; 
a live CSI data reducing step comprising reducing a size of the live CSI data to generate a plurality of preprocessed live CSI data [see para: 0096; Feature extraction mainly serves three purposes: (i) extracting large-scale fading properties from CSI, (ii) distilling CSI into useful information for the subsequent CC pipeline, and (iii) reducing the vast amount of channel data. CC then proceeds by using the set of N collected features [00005] { f n } .Math. N n = 1 to learn what is referred to herein as the forward charting function (possibly utilizing side information) in an unsupervised manner. We denote the forward charting function to be learned by C:custom-character.sup.M′.fwdarw.custom-character.sup.D′]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify dangerous situation such as fall detection system disclosed by Kim to add the teachings of Studer as above, in order to provide a means for improving environmental subcarriers data, Studer, extract channel features of a wireless channel of a wireless system from CSI characterizing a radio geometry of the wireless channel, to generate a forward charting function that maps the extracted channel features to a channel chart characterizing a representational spatial geometry of the wireless channel, and to utilize the channel chart to estimate at least one position-related characteristic of one or more wireless devices in an actual spatial geometry of the wireless channel. And the channel measurements that are collected over time (inference time) by a given one of the multi-antenna receivers from a plurality of wireless device transmit locations in a designated area of the wireless system [Studer see abstract; para: 0107; 0096].

Regarding claim 2, claim 2 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 3, Kim and Studer disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Kim does not explicitly disclose: “wherein the environmental CSI data reducing step comprises: computing an amplitude of each of the environmental CSI data corresponding to a plurality time points of the inference time and the original subcarriers; 
selecting a plurality of first selected environmental subcarriers from the original subcarriers in accordance with the amplitudes, wherein a number of the first selected environmental subcarriers is smaller than a number of the original subcarriers; 
selecting a plurality of second selected environmental subcarriers from the first selected environmental subcarriers by PCA (Principal Component Analysis), wherein a number of the second selected environmental subcarriers is smaller than the number of the first selected environmental subcarriers; and 
generating and storing the preprocessed environmental CSI data, which are corresponding to the inference time and the second selected environmental subcarriers”.
However, Studer from the same or similar endeavor of wireless system teaches: “wherein the environmental CSI data reducing step comprises: computing an amplitude of each of the environmental CSI data corresponding to a plurality time points of the inference time and the original subcarriers; selecting a plurality of first selected environmental subcarriers from the original subcarriers in accordance with the amplitudes, wherein a number of the first selected environmental subcarriers is smaller than a number of the original subcarriers [see para: 0107; Illustrative embodiments of CC are configured to collect and process the acquired CSI to learn channel charts. The total dimensionality M of each CSI vector is determined by the number of receiver antennas B times the number of subcarriers (or delays) W. As will be described in more detail below, in some embodiments, we intentionally “lift” the CSI vectors into a higher dimensional space, effectively squaring the total feature dimension. We collect channel features from N distinct transmitter locations, which further amplifies the amount of data available for channel charting. Hence, the total number of channel features used for CC can easily be in the billion];
selecting a plurality of second selected environmental subcarriers from the first selected environmental subcarriers by PCA (Principal Component Analysis) [see para: 0059; A number of particular examples of the above-noted dimensionality reduction techniques used to provide unsupervised learning of the forward charting function will be described in detail elsewhere herein, including principal component analysis (PCA) performed on a centered version of the extracted channel features], wherein a number of the second selected environmental subcarriers is smaller than the number of the first selected environmental subcarriers [see para: 0145; As a baseline charting algorithm, we perform PCA on a centered version of the channel features. PCA is among the most popular linear and parametric methods for dimensionality reduction and in illustrative embodiments disclosed herein is utilized to map a high-dimensional point set (the channel features) into a low-dimensional point set (the channel chart) in an unsupervised manner. The specific method we use for channel charting is detailed next. And see para: 0146]; and
generating and storing [see para: 0261; The processor executes software program code stored in the memory in order to control the performance of processing operations and other functionality]  the preprocessed environmental CSI data, which are corresponding to the inference time and the second selected environmental subcarriers [see para: 0086; In what follows, we are not interested in the transmitted data but rather in the associated CSI. Concretely, the Rx uses the received data yn to extract CSI denoted by the vector hn∈ where M denotes the dimensionality of the acquired CSI from all antennas, frequencies, and/or delays. The generated CSI typically describes AoA, power delay profile, Doppler shift, RSS, signal phase, or simply first and second moments (e.g., mean and covariance) of the received data; typically, we have M>>D. We denote the mapping from spatial location xn to CSI hn with the following channel function].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify dangerous situation such as fall detection system disclosed by Kim to add the teachings of Studer as above, in order to provide a means for improving environmental subcarriers data, Studer, extract channel features of a wireless channel of a wireless system from CSI characterizing a radio geometry of the wireless channel, to generate a forward charting function that maps the extracted channel features to a channel chart characterizing a representational spatial geometry of the wireless channel, and to utilize the channel chart to estimate at least one position-related characteristic of one or more wireless devices in an actual spatial geometry of the wireless channel. And the channel measurements that are collected over time (inference time) by a given one of the multi-antenna receivers from a plurality of wireless device transmit locations in a designated area of the wireless system [Studer see para: 0107; 0059; 0145; 0261; 0086].

Regarding claim 4, Kim and Studer disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
Kim does not explicitly disclose: “wherein each of a plurality of environmental CSI amplitude sequences is formed by the amplitudes of the inference time of a corresponding one of the original subcarriers and has a standard deviation, and the first selected environmental subcarriers are selected in accordance with greatest ones among the standard deviations of the respective original subcarriers”.
However, Studer from the same or similar endeavor of wireless system teaches: “wherein each of a plurality of environmental CSI amplitude sequences is formed by the amplitudes of the inference time of a corresponding one of the original subcarriers and has a standard deviation, and the first selected environmental subcarriers are selected in accordance with greatest ones among the standard deviations of the respective original subcarriers [see para: 0086; and para: 0141; The numbers in the parentheses in Table 2 indicate the standard deviation over the point-wise TW and CT measures. We see that the absolute value of R2M in the angular domain yields high TW and CT values. Other features, such as the absolute value of the R2M in the antenna domain, perform poorly, Table 2].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify dangerous situation such as fall detection system disclosed by Kim to add the teachings of Studer as above, in order to provide a means for improving environmental subcarriers data, Studer, extract channel features of a wireless channel of a wireless system from CSI characterizing a radio geometry of the wireless channel, to generate a forward charting function that maps the extracted channel features to a channel chart characterizing a representational spatial geometry of the wireless channel, and to utilize the channel chart to estimate at least one position-related characteristic of one or more wireless devices in an actual spatial geometry of the wireless channel  [Studer see para: 0086].

Regarding claim 5, claim 5 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 6, claim 6 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Regarding claim 8, 9 and 13, claim 8, 9 and 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Claim 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0342081 A1) in view of Studer et al. (US 2020/0382228 A1) and further in view of Philipose etal. (US 2017/0323184 A1).

Regarding claim 7, Kim and Studer disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Kim discloses: “a plurality of labeled CSI data received under at least one event other than the event in the at least one environment, and a plurality of labeled CSI data received in the at least one environment in the empty state [see para: 0128; If the movement of the object (e.g., the person) is not detected, since there is no likelihood of a fall, the fall detection device 1000 may no longer analyze an image obtained through the DVS 1100. If the movement of the object (e.g., the person) is detected, the fall detection device 1000 may perform operation S830 to determine if the movement of the object (e.g., the person) is a fall related movement].
Although Kim and Studer discloses the forgoing features, they do not explicitly disclose: “wherein the event classifier is a deep neural network classifier and trained by a plurality of labeled CSI data received under the event in at least one environment”.
However, Philipose, from the same or similar field of endeavor teaches: “wherein the event classifier is a deep neural network classifier and trained by a plurality of labeled CSI data received under the event in at least one environment [see para: 0042; In one or more embodiments, the general classifier as well as each specialized classifier (and specialized classifier template) is implemented as a deep neural network. A deep neural network is an artificial neural network that includes an input layer and an output layer. The input layer receives an image of the image stream as an input, the output layer provides the classification of one or more aspects of the image, and multiple hidden layers between the input layer and the output layer perform various analysis on the image to generate the classification (identify the aspects). The classifiers can alternatively be implemented as any of a variety of other types of classifiers. For example, the classifiers can be implemented using any of a variety of different clustering algorithms, any of a variety of regression algorithms, any of a variety of sequence labeling algorithms, as a decision tree, and so forth. Different classifiers can be implemented in the same manner or alternatively different manners. For example, one or more specialized classifiers can be implemented using other types of classifiers than the general classifier],
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify channel state information of Kim’s fall detection that allows for determining event during operations along with Studer’s channel features of a wireless channel, to add the teachings of Philipose as above to provide a means for training CSI data, deep neural network that includes an input layer and an output layer, these layers used images for classification and the classifiers implemented using any of a variety of different clustering algorithms, or regression algorithms, any of a variety of sequence labeling algorithms for making decision tree which is in this case to define the event, if detected [Philipose see para: 0042].

Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Modarresi et al (US 11,080,376 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486